      9:18-cv-02873-RMG         Date Filed 10/23/18      Entry Number 1     Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

                             Civil Action No.: 9:18-cv-2873-RMG



Rita Davis,

                             Plaintiff,

              vs.                                          NOTICE OF REMOVAL

Hampton Regional Medical Center and South
Carolina Association of Counties,

                             Defendants.



TO:    THE HONORABLE UNITED STATES DISTRICT JUDGE OF THE UNITED
       STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH CAROLINA,
       BEAUFORT DIVISION:

       Defendant Hampton Regional Medical Center (“Hampton Regional Medical Center”),

pursuant to 28 U.S.C. §§ 1331, 1441(a) and 1446(a), (b), and (d), hereby gives notice of its

removal of the above-captioned case from the South Carolina Court of Common Pleas for

Hampton County to the United States District Court for the District of South Carolina, Beaufort

Division. The grounds for the removal are as follows:

       1.     A civil action is now pending in the Court of Common Pleas for Hampton

County, South Carolina, bearing the case name as captioned above with Docket No. 2018-CP-

25-00365. The action was filed on September 24, 2018. Hampton County Regional Medical

Center was served on October 1, 2018. Defendant South Carolina Association of Counties was

served on October 2, 2018, and consents to removal of this action.




                                                                                 TPGL 8996131v1
     9:18-cv-02873-RMG          Date Filed 10/23/18      Entry Number 1        Page 2 of 3




      2.      Federal question jurisdiction is presented on the face of Plaintiff’s Complaint. On

the fourth unnumbered page of Plaintiff’s Complaint, paragraphs 22-26, Plaintiff asserts claims

pursuant to the Fair Debt Collection Practices Act, codified at 15 U.S.C. § 1692, et seq.

Further, on the seventh unnumbered page of Plaintiff’s Complaint, paragraph 45, Plaintiff

alleges that garnishment of her wages failed to satisfy her due process right pursuant to the Fifth

and Fourteenth Amendments to the United States Constitution and, therefore, constituted an

unconstitutional taking.

      3.      This Court has original jurisdiction over this matter pursuant to the Fifth and

Fourteenth Amendments to the United States Constitution, 15 U.S.C. § 1692, et seq., and

pursuant to its federal question jurisdiction pursuant to 28 U.S.C. § 1331.

      4.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed within 30 days

after Defendant was served with the Summons and Complaint.

      5.      As required by 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, and orders served upon Defendant are attached hereto and are incorporated herein by

reference. (See Exhibit A.)

      6.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

on Plaintiff, and filed with the South Carolina Court of Common Pleas for Hampton County.

      7.      Defendant also requests that this Court exercise supplemental jurisdiction over all

pendant state claims that are brought or may arise, pursuant to 28 U.S.C. §§ 1367 and 1441(c).

      8.      Defendant reserves the right to amend or supplement this Notice of Removal.




                                                                                     TPGL 8996131v1
      9:18-cv-02873-RMG           Date Filed 10/23/18       Entry Number 1        Page 3 of 3




       WHEREFORE, Defendant prays that this Notice of Removal be accepted as sufficient for

 removal of this action to this Court and that this Court retain jurisdiction of this action.

                                               TURNER, PADGET, GRAHAM & LANEY, P.A.



                                                      s/John S. Wilkerson, III
                                               John S. Wilkerson, III (Fed. ID No.: 4657)
                                               Kristen N. Nichols (Fed. ID No.: 9770)
                                               Post Office Box 22129
                                               Charleston, SC 29413-2129
                                               Telephone:    (843) 576-2801
                                                             (843) 576-2836
                                               Email: jwilkerson@turnerpadget.com
                                                      knichols@turnerpadget.com

                                               ATTORNEYS FOR DEFENDANT
                                               HAMPTON REGIONAL MEDICAL CENTER
October 23, 2018




                                                                                        TPGL 8996131v1
